 1

 2

 3

 4

 5

 6

 7

 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12
      ERNEST O. BROCK,                             Case No. 1:18-cv-01615-DAD-EPG
13
                        Plaintiff,                 ORDER ACCEPTING JOINT STIPULATION
14
                                                   TO SUBMIT TO DEFENSE
             v.                                    NEUROPSYCHOLOGICAL EXAMINATION
15
      COUNTY OF FRESNO, FRESNO
16    COUNTY SHERIFF’S OFFICE, AND                 (ECF NO. 12)
      DOES 1 THROUGH 20,
17
                        Defendants.
18
            Pursuant to Plaintiff Ernest Brock’s and Defendant County of Fresno’s Stipulation (ECF
19
     No. 12) regarding the terms and conditions of Plaintiff Ernest Brock’s mental examination, IT IS
20
     ORDERED that the Court accepts the stipulation. The terms and conditions set forth in the Joint
21
     Stipulation (ECF No. 12, p. 2-8) shall govern Plaintiff Ernest Brock’s mental examination.
22

23
     IT IS SO ORDERED.
24

25      Dated:    May 30, 2019                               /s/
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
